[AltContent: connector]
    PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

STERNE, KESSLER, GOLDSTEIN & FOX P.L.L.C.(Abbott Diabetes Care)1100 NEW YORK AVENUE, N.W.WASHINGTON DC DISTRICT OF COLUMBIA 20005

In re Application of: BERNSTEIN, et al.
Serial No.: 17394010
Filed: 4 Aug. 2021
Docket: 5256.012000K
Title: METHODS AND ARTICLES OF MANUFACTURE FOR HOSTING A SAFETY CRITICAL APPLICATION ON AN UNCONTROLLED DATA PROCESSING DEVICE
::::::


DECISION ON REQUEST FOR DEFERRAL OF EXAMINATION UNDER 37 C.F.R. 1.103(c)




This is a decision on the Request for Suspension under 37 C.F.R. §1.103(c), requested in the RCE of 6 May 2022.

The request is GRANTED. 


REGULATION AND PRACTICE

37 C.F.R. 1.103 provides in part:

(c) Limited suspension of action after a request for continued examination (RCE) under § 1.114. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph after the filing of a request for continued examination in compliance with § 1.114  for a period not exceeding three months. Any request for suspension of action under this paragraph must be filed with the request for continued examination under § 1.114, specify the period of suspension, and include the processing fee set forth in § 1.17(i).

ANALYSIS AND DECISION

Applicant’s request, filed on 6 May 2022, for suspension of action under 37 CFR 103(c) is approved.  The examination of the application will be deferred for a period of 3 months from the date of the request – ending 6 August 2022. 

Please direct any questions concerning this decision to Daniel Kinsaul at (571) 272-9014. 

/DANIEL W KINSAUL/Quality Assurance Specialist, Art Unit 2100